NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                     No. 10-1305
                                    _____________


                 MARTIN ALEJANDRO GUTIERREZ BORROVIC,
                                   Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                    Respondent
                         _______________________

            On Petition for Review from the Board of Immigration Appeals
                              BIA-1 No. A099-423-126
              Immigration Judge: The Honorable Margaret Reichenberg
                             _______________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 17, 2012

                     Before: SMITH, and FISHER, Circuit Judges,
                            and STEARNS, District Judge∗

                                 (Filed: June 5, 2012)
                              _______________________

                                     OPINION
                              _______________________


SMITH, Circuit Judge.


∗The Honorable Richard G. Stearns, United States District Judge for the United States
District Court of Massachusetts, sitting by designation.
       Martin Alejandro Gutierrez Borrovic, a native and citizen of Peru, entered the

United States as a visitor in November of 2004. He overstayed his visitor visa. In

August of 2005, he filed an application for asylum, withholding of removal, and relief

under the Convention Against Torture (CAT). Citing certain incidents that occurred

while he was a seminary student in the Roman Catholic faith performing pastoral duties

in his cassock, Gutierrez Borrovic sought asylum on the basis of religious and political

persecution. Thereafter, he was served with a Notice to Appear, charging him as

removable for overstaying his visa.      Gutierrez Borrovic conceded removability, and

relied upon his pending application for asylum, withholding of removal, and relief under

the CAT.    The Immigration Judge (IJ) found that there were some concerns about

Gutierrez Borrovic’s credibility. Nonetheless, the IJ assumed that Gutierrez Borrovic

was credible, and determined that Gutierrez Borrovic had neither suffered past

persecution on account of his religion or political opinion, nor had a well-founded fear of

future persecution. Accordingly, the IJ denied his application.

       Gutierrez Borrovic filed a timely appeal with the Board of Immigration Appeals

(BIA). It adopted the IJ’s decision and affirmed the denial of Gutierrez Borrovic’s

application. This timely petition for review followed. 1

       Gutierrez Borrovic contends that the BIA erred by affirming the decision of the IJ.

He asserts that the IJ erred by concluding that he failed to establish past persecution. In

his view, because he was persecuted, Gutierrez Borrovic submits that the IJ also erred by

1
  The Immigration Court had jurisdiction under 8 U.S.C. § 1229a. The BIA exercised
jurisdiction under 8 C.F. R. § 1003.1(b). Our jurisdiction is pursuant to 8 U.S.C.
§ 1252(a).
                                             2
denying his application for withholding of removal and for relief under the CAT.

       Because the BIA’s order adopted the findings of the IJ and set forth its own

abbreviated analysis of Gutierrez Borrovic’s application, we review the decisions of both

the IJ and the BIA. Abulashvili v. Attorney General, 663 F.3d 197, 202 (3d Cir. 2011).

Our review of the IJ’s factual findings, including the finding that an alien has not suffered

past persecution, is for substantial evidence. Sandie v. Attorney General, 562 F.3d 246,

251 (3d Cir. 2009). We will not disturb the factual findings if they are “supported by

reasonable, substantial, and probative evidence on the record considered as a whole.”

Immigration and Naturalization Serv. v. Elias-Zacarias, 502 U.S. 478, 481 (1992)

(internal quotation marks and citation omitted). As the Supreme Court instructed in

Elias-Zacarias, the determination by the agency “can be reversed only if the evidence

presented . . . was such that a reasonable factfinder would have to conclude” otherwise.

Id.

       Gutierrez Borrovic contends that as a seminary student performing pastoral duties,

he suffered persecution on the basis of his religious and political beliefs at the hands of

the Shining Path organization because it believed the Catholic Church was a tool of

imperialists. The evidence reveals that, in February of 2000, Gutierrez Borrovic began

his studies at a seminary in the City of Huanuco, Peru. While he was performing pastoral

duties in July or August of 2000, he learned that leaflets were left in his church,

criticizing the priests and threatening to kill or harm them if they did not leave. At one

point, unknown individuals approached him after Mass and identified themselves as

members of the Shining Path. He claims they criticized the church, insulted him and

                                             3
another person who was present, and suggested that he should leave the city “to avoid

problems.” He reported this to his superiors, who stopped the assignment of pastoral

duties. Gutierrez Borrovic continued his studies at the seminary until January of 2001

without incident.

       At that time, Gutierrez Borrovic accepted the invitation of Father Rodriguez, a

local priest in Churubamba, a community approximately an hour and a half away from

the seminary in Huanuco. He worked with Father Rodriguez, performing pastoral duties

in the community and helping with a house for juveniles. In June of 2001, propaganda

leaflets were left in the church. The following month, four individuals approached him

after he finished celebrating the Mass, identified themselves as members of the Shining

Path, criticized his involvement with the Roman Catholic Church, abducted him for an

hour and a half, told him that they were going to kill him, and told him to stop visiting the

communities. During the abduction, he was pushed by the individuals, forced to sit in an

uncomfortable position behind the driver’s seat of a car, and suffered from a numbness in

his feet. Gutierrez Borrovic did not receive any physical injuries during the abduction

that required medical attention. Thereafter, Gutierrez Borrovic left Peru. He claimed that

the Shining Path continued to pursue him as inquiries about his whereabouts were made

to two of his family members.

       After considering Gutierrez Borrovic’s testimony, the IJ concluded that Gutierrez

Borrovic had not suffered persecution. Furthermore, the IJ noted that the identity of the

individuals making the inquiries were unknown and the inquiries were neither menacing

nor of a nature to prevent him from returning to Peru on three occasions. The BIA

                                             4
agreed, citing Fatin v. Immigration & Naturalization Service, 12 F.3d 1233, 1240 (3d

Cir. 1993).

       Fatin instructs that persecution is “extreme conduct” and that it “does not

encompass all treatment that our society regards as unfair, unjust or even unlawful or

unconstitutional.”   Id. at 1240 & n.10.     After carefully considering the record, we

conclude that the evidence supports the IJ’s determination that Gutierrez Borrovic did not

suffer past persecution as it is defined in Fatin.      Accordingly, we reject Gutierrez-

Borrovic’s argument that the IJ erred by denying his asylum claim.

       The standard that an alien must establish to obtain withholding from removal

under 8 U.S.C. § 1231(b)(3) is higher than the standard for asylum. Lukwago v. Ashcroft,

329 F.3d 157, 182 (3d Cir. 2003). Because Gutierrez-Borrovic was unable to meet the

burden of proof for his asylum claim, it follows that he did not satisfy the burden for his

claim for withholding of removal. Id.

       Finally, we consider Gutierrez Borrovic’s assertion that he is entitled to relief

under the CAT. Under the CAT, an alien is entitled to relief if he can show, inter alia,

“that it is more likely than not that he . . . would be tortured if removed” to Peru. 8

C.F.R. § 208.16(c)(2).      The evidence of record, however, does not satisfy this

requirement as there is no evidence of any hostility towards Gutierrez Borrovic on the

part of the Peruvian government or any evidence of a palpable threat of persecution by

the remnants of the now mostly isolated Shining Path.

       For the reasons set forth above, we will deny Gutierrez Borrovic’s petition for

       review.

                                            5